37 F.3d 1486
Caterina (Joseph R.)v.Blakely Borough, Archbald Borough, Lackawanna CountyRedevelopment Authority, Lackawanna County, Department ofEnvironmental Resources, Department of General Services ofPA, General State Authority of PA, Lackawanna CountySheriff's Office, U. S. Army Corps of Engineers, U.S.Department of Interior, CECO Associates, Inc., PA Departmentof Transportation, Law Firm of Foley, Foley, Cognetti andCowley, Ormasa (John), McDade (Joseph
NO. 93-7565
United States Court of Appeals,Third Circuit.
Aug 18, 1994

Appeal From:  M.D.Pa.,
Caldwell, J.


1
AFFIRMED.